J-S62004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                             Appellee

                        v.

KYLE WALTER JONES

                             Appellant             No. 449 MDA 2016


             Appeal from the Judgment of Sentence March 2, 2016
               in the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0004127-2015


BEFORE: GANTMAN, P.J., DUBOW, J., and JENKINS, J.

JUDGMENT ORDER BY JENKINS, J.:                   FILED AUGUST 11, 2016

        Kyle Walter Jones (“Appellant”) appeals from the March 2, 2016

judgment of sentence entered in the Lancaster County Court of Common

Pleas following his guilty plea convictions for one count of burglary,1 one

count of conspiracy to commit burglary,2 two counts of robbery,3 one count

of conspiracy to commit robbery,4 two counts of unlawful restraint,5 one



____________________________________________


1
    18 Pa.C.S. § 3502.
2
    18 Pa.C.S. § 903.
3
    18 Pa.C.S. § 3701.
4
    18 Pa.C.S. § 903.
5
    18 Pa.C.S. § 2902.
J-S62004-16



count of unlawful restraint of a minor,6 and three counts of terroristic

threats.7    As a prefatory matter, we observe counsel has designated and

filed Appellant’s brief on appeal as an Anders8 brief, and has filed with this

Court a petition to withdraw as counsel.             Pursuant to Anders and its

Pennsylvania counterpart Commonwealth v. Santiago,9 when, after a

conscientious review of the record, counsel determines that there exist no

non-frivolous issues for review, counsel must: 1) petition the Court for leave

to withdraw, certifying that after a thorough review of the record, counsel

has concluded the issues to be raised are wholly frivolous; 2) file a brief

referring to anything in the record that might arguably support the appeal;

and 3) furnish a copy of the brief to the appellant and advise him of his right

to obtain new counsel or file a pro se brief to raise any additional point the

appellant deems worthy of review. Santiago, 978 A.2d at 358-61.

        Instantly, the proof of services attached to the Anders brief and

counsel’s Motion to Withdraw indicate counsel served the Lancaster County

District    Attorney’s   Office   with    these   documents,   but   not   Appellant.

Accordingly, this Court cannot be certain whether counsel actually sent the

____________________________________________


6
    18 Pa.C.S. § 2902.
7
    18 Pa.C.S. § 2706.
8
    Anders v. California, 386 U.S. 738 (1967).
9
    978 A.2d 349 (Pa.2009).



                                           -2-
J-S62004-16



Anders brief and Motion to Withdraw to Appellant, despite the fact that

counsel’s March 27, 2016 letter to Appellant indicates counsel did provide

Appellant with copies of these filings.

      Accordingly, we now order counsel, within ten (10) days of the filing of

this order, to produce and file with this Court evidence of service of the

Anders brief and Motion to Withdraw upon Appellant. Panel jurisdiction is

retained.




                                      -3-